DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record fails to disclose or render obvious the combination including:
“the second inverter is configured to receive the electric current generated by the turbocharger assist device via the secondary bus to supply the electric current to a second load.”

Regarding claim 14, the closest prior art of record fails to disclose or render obvious the combination including:
“supplying electric current from a turbocharger assist device to a second inverter via a secondary bus of the power delivery system for the second inverter to supply the electric current to a second load, the secondary bus being discrete from the primary bus, the turbocharger assist device mechanically connected to a turbocharger that is operably coupled to the engine, the turbocharger assist device configured to generate electric current based on rotation of a rotor of the turbocharger.”

Regarding claim 20, the closest prior art of record fails to disclose or render obvious the combination including:
“the second inverter configured to receive the electric current generated by the turbocharger assist device to power the second traction motor to rotate the wheels of the second wheelset for propelling the movement of the vehicle.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,680,543 to Blackwelder et al.
US 10,598,085 to Yamashita et al.
US 7,805,939 to Kimoto et al.
US 7,137,253 to Furman et al.
4,292,531 to Williamson
US 2017/0225635 to Obayahsi et al.
US 2016/0257201 to Nikolov et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746